DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-14), Species A1, Species B4, Species C4, Species D1, and Species E2 in the reply filed on 04/07/2022 is acknowledged.

Claims 8-14 and 21-33 are pending in the application and examined herein.

Claim Objections
Claim 29 is objected to because of the following informalities: “an readout” should recite “a readout”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-14 and 21-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 8 and claim 27, it is unclear whether the “measuring” (claim 8) and “sensing” (claim 27) steps occur while the target radioisotope is in the core or out of the core. Since these claims can be interpreted in different ways they are indefinite. 

In claim 8 and claim 31, the phrase “measuring the radiation activity of the target radioisotope being produced with the radiation detector” is unclear. The phrase implies that “the radiation activity” is “being produced with the radiation detector”. It is uncertain whether the claim should read “using the radiation detector to measure the radiation activity being produced by the target radioisotope”. 

Claim 21 recites “coupling the drive cable with the target cable at a coupling interface below a 10-path transfer.” It is unclear from the claim if the “10-path transfer” is intended to be a positively recited structure. It is therefore unclear if the claim requires a 10-path transfer or if the coupling interface merely need be capable of being located below any 10-path transfer. 

In claim 27 the phrase “sensing the radiation activity of the target radioisotope being produced with the radiation sensor” is unclear. The phrase implies that “the radiation activity” is “being produced with the radiation sensor”. It is uncertain whether the claim should read “using the radiation sensor to sense the radiation activity being produced by the target radioisotope”. Furthermore, it is unclear what purpose is met by merely “sensing” (e.g., being aware of) radiation activity, without actually measuring the radiation activity.
Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 13, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2018/0019031 (“Heibel”).

Regarding claim 8, Heibel (cited via IDS) discloses (see Figs. 1-3) a method for measuring radiation activity of a target radioisotope being produced in a reactor core (14) using a radiation detector (44) and a cable assembly (38, 43). The cable assembly comprises a housing (43), a target cable (38) configured to position the housing, and a drive cable (36) configured to drive the target cable. The target radioisotope is positioned in the housing ([0006], [0019], [0020]). The method comprising:
coupling the drive cable with the target cable ([0008], [0020]);
withdrawing the target radioisotope from the reactor core via the drive cable ([0020]); and
measuring the radiation activity of the target radioisotope being produced with the radiation detector ([0006], [0019]).

Regarding claim 13, Heibel discloses wherein measuring the radiation activity of the target radioisotope with the radiation detector comprises measuring the radiation activity of the target radioisotope with the radiation detector during a reactor operating cycle ([0003], [0006]). 

Regarding claim 24, Heibel discloses wherein coupling the drive cable with the target cable comprises manually coupling the drive cable with the target cable ([0008], [0020]). Heibel does not disclose any mechanism for automatically coupling or de-coupling the drive cable and target cable. Rather, Heibel discloses coupling and de-coupling the cables using a ball and clasp arrangement. 

Regarding claim 27, Heibel discloses (see Figs. 1-3) a method for measuring radiation activity of a target radioisotope being produced in a reactor core (14) using a radiation sensor (44) and a cable system (38, 43), the cable system comprises an enclosure (43), a target cable (38) configured to position the enclosure, and a drive cable (36) configured to drive the target cable, and wherein the target radioisotope is positioned in the enclosure ([0006], [0019], [0020]), the method comprising:
coupling the drive cable with the target cable at a coupling interface (48, 50) ([0008], [0020]);
withdrawing the target radioisotope from the reactor core via the drive cable ([0020]); and
sensing the radiation activity of the target radioisotope being produced with the radiation sensor, wherein the sensing occurs during a reactor operating cycle ([0003], [0006], [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 12-13, 23-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2011/0051874 (“Allen”) in view of CN Publication No. 106128539 (“Ceng”).

Citations to Ceng refer to the attached machine translation.

Regarding claim 8, Allen discloses (see Figs. 1-4, 7) a method for producing a target radioisotope (130) in a reactor core (15) and a cable assembly (1000), wherein the cable assembly comprises a housing (122, 122a), a target cable (120) configured to position the housing, and a drive cable configured to drive the target cable, and wherein the target radioisotope is positioned in the housing (within bores 135) ([0031], [0035]-[0037]), the method comprising:
coupling the drive cable with the target cable ([0032]-[0033]); and
withdrawing the target radioisotope from the reactor core via the drive cable ([0037]).

Allen does not appear to disclose measuring the radiation activity of the target radioisotope.

Ceng similarly discloses (see Figs. 1, 3) a method for producing a target radioisotope (116) in a reactor core (102) (p. 1, para. 1) and further discloses measuring the radiation activity of the target radioisotope being produced with a radiation detector (302) (p. 5, para. 16). Ceng further discloses measuring the target radioisotope ensures the radiation activity meets the requirements (p. 7, para. 1). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the method of Allen to measure the radiation activity, as disclosed by Ceng, for the benefits thereof. Thus, modification of Allen to determine whether the target radioisotopes meet the required radiation activity, as suggested by Ceng, would have been obvious to a POSA. 

Regarding claim 9, Ceng further discloses inserting the target radioisotope into the reactor core after measuring the radiation activity of the target radioisotope (p. 5, para. 16). Ceng discloses the target radioisotope is reinserted into the reactor core if the radiation activity does not meet the requirements (p. 5, para. 16). It would have been obvious to a POSA to further modify the method of Allen to reinsert the target radioisotope into the reactor core after measurements, as suggested by Ceng, for the benefit of further irradiation to ensure the target radioisotope satisfies radiation activity requirements. 

Regarding claim 12, Allen further discloses wherein the target cable is movable between:
an inserted position corresponding to the target radioisotope being positioned in the reactor core ([0035]-[0036]); and 
a retracted position corresponding to the target radioisotope being positioned outside of the reactor core ([0037]).

Ceng similarly discloses wherein the target radioisotope is movable between:
an inserted position corresponding to the target radioisotope being positioned in the reactor core (p. 2, para. 2; p. 5, para. 3); and 
a retracted position corresponding to the target radioisotope being positioned outside of the reactor core (p. 5, para. 16);
wherein measuring the radiation activity of the target radioisotope with the radiation detector comprises measuring the radiation activity of the target radioisotope with the radiation detector when the target radioisotope is in the retracted position (p. 5, para. 16).

	Modification of Allen to have retracted and then reinserted the target radioisotope into the reactor core after measurements, for further irradiation, as suggested by Ceng, would have been obvious to a POSA.

Regarding claim 13, Ceng further discloses wherein measuring the radiation activity of the target radioisotope with the radiation detector comprises measuring the radiation activity of the target isotope with the radiation detector during a reactor operating cycle (p. 3, para. 8; p. 4, para. 13; p. 5, para. 16). Modification of Allen to have provided the measurement during reactor operation, as suggested by Ceng, would have been obvious to a POSA.
Regarding claim 23, the modified Allen discloses wherein the housing and target radioisotope are positioned at a location next to the radiation detector in the retracted position. Allen discloses the target radioisotope is positioned within the housing (Fig. 7) and Ceng discloses the target radioisotope is positioned at a location next to the radiation detector in the retracted position (Fig. 3). Modification of Allen to have measured the radiation activity of the target radioisotope while it is in a retracted position, as suggested by Ceng, would have been obvious to a POSA.

Regarding claim 24, Allen further discloses wherein coupling the drive cable with the target cable comprises manually coupling the drive cable with the target cable ([0032]-[0036]).

Regarding claim 25, Ceng further discloses providing an alert indicative of the measured radiation activity (p. 5, para. 16). Modification of Allen to have included an alert indicative of the measured radiation activity, as suggested by Ceng, would have been obvious to a POSA.

Regarding claim 27, Allen discloses (see Figs. 1-4, 7) a method for producing a target radioisotope (130) in a reactor core (15) and a cable system (1000), wherein the cable system comprises an enclosure (122, 122a), a target cable (120) configured to position the enclosure, and a drive cable configured to drive the target cable, and wherein the target radioisotope is positioned in the enclosure (within bores 135) ([0031], [0035]-[0037]), the method comprising:
coupling the drive cable with the target cable at a coupling interface (113, 114) ([0032]-[0033]); and
withdrawing the target radioisotope from the reactor core via the drive cable ([0037]).

Allen does not appear to disclose sensing the radiation activity of the target radioisotope.

Ceng similarly discloses (see Figs. 1, 3) a method for producing a target radioisotope (116) in a reactor core (102) (p. 1, para. 1) and further discloses sensing the radiation activity of the target radioisotope being produced with a radiation sensor (302) (p. 5, para. 16), wherein the sensing occurs during a reactor operating cycle (p. 3, para. 8; p. 4, para. 13; p. 5, para. 16). Ceng further discloses sensing the target radioisotope ensures the radiation activity meets the requirements (p. 7, para. 1). 

It would have been obvious to a POSA to modify the method of Allen to sense the radiation activity, as disclosed by Ceng, for the benefits thereof. Thus, modification of Allen to determine whether the target radioisotopes meet the required radiation activity, as suggested by Ceng, would have been obvious to a POSA. 

Regarding claim 29, Ceng further discloses comprising providing a readout indicative of the sensed radiation activity p. 5, para. 16). A POSA would have been motivated to combine Allen and Ceng as discussed above with regards to claim 27.
Claims 10-11, 22, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Ceng as applied to claims 8-9 and 27 above, further in view of US Publication No. 2013/0177125 (“Heinold”).

Regarding claim 10, Allen further discloses decoupling the drive cable from the target cable ([0033]), but does not appear to disclose decoupling after inserting the target radioisotope into the reactor core.

Heinold similarly discloses (see Figs. 1-3) a method for producing a target radioisotope (250) in a reactor core (15) and further discloses decoupling a drive cable (1110b) from a target cable (1100a) after inserting the target radioisotope into the reactor core ([0034]-[0036]; see also claim 14). Heinold discloses that this allows for performing of simultaneous irradiation of irradiation targets and in-core detector runs ([0006], [0035]).

It would have been obvious to a POSA to further modify the method of Allen in view of the decoupling disclosures of Heinold for the benefits thereof. Thus, further modification of Allen to permit multiple, simultaneous use of the nuclear reactor and penetration pathways, as suggested by Heinold, would have been obvious to a POSA. 

Regarding claim 11, Allen further discloses wherein the target cable is movable between:
an inserted position corresponding to the target radioisotope being positioned in the reactor core ([0035]-[0036]); and 
a retracted position corresponding to the target being positioned outside of the reactor core ([0037]).

Allen does not appear to disclose coupling the drive cable with the target cable when the target cable is in the inserted position.

Heinold similarly discloses (see Figs. 1-3) a method for producing a target radioisotope (250) in a reactor core (15) and further discloses coupling a drive cable (1110b) to a target cable (1100a) after the target cable has been inserted into the reactor core ([0034]-[0036]). Heinold discloses that this allows for performing of simultaneous irradiation of irradiation targets and in-core detector runs ([0006], [0035]).

It would have been obvious to a POSA to further modify the method of Allen in view of the coupling disclosures of Heinold for the benefits thereof. Thus, further modification of Allen to permit multiple, simultaneous use of the nuclear reactor and penetration pathways, as suggested by Heinold, would have been obvious to a POSA. 

Regarding claim 22, Allen discloses that the housing and target radioisotope are inserted 100% of the way in the reactor core in the inserted position ([0024], [0055]).

Regarding claim 28, Ceng further discloses inserting the target radioisotope into the reactor core after sensing the radiation activity of the target radioisotope (p. 5, para. 16). Ceng discloses the target radioisotope is inserted into the reactor core if the radiation activity does not meet the requirements (p. 5, para. 16). It would have been obvious to a POSA to further modify the method of Allen to reinsert (as needed) the target radioisotope into the reactor core after measurements, as suggested by Ceng, for the benefit of ensuring the target radioisotope satisfies radiation activity requirements.

Allen further discloses decoupling the drive cable from the target cable at the coupling interface ([0033]). 

The modified Allen does not appear to disclose decoupling after inserting the target radioisotope into the reactor core. 

Heinold similarly discloses (see Figs. 1-3) a method for producing a target radioisotope (250) in a reactor core (15) and further discloses decoupling a drive cable (1110b) from a target cable (1100a) after inserting the target radioisotope into the reactor core ([0034]-[0036]; see also claim 14). Heinold discloses that this allows for performing of simultaneous irradiation of irradiation targets and in-core detector runs ([0006], [0035]).

It would have been obvious to a POSA to further modify the method of Allen in view of the decoupling disclosures of Heinold for the benefits thereof. Thus, further modification of Allen to permit multiple, simultaneous use of the nuclear reactor and penetration pathways, as suggested by Heinold, would have been obvious to a POSA. 

Regarding claim 31, Allen discloses (see Figs. 1-4, 7) a method for producing a target radioisotope (130) in a reactor core (15) and a cable assembly (1000), wherein the cable assembly comprises a housing (122, 122a), a target cable (120) configured to position the housing, and a drive cable configured to drive the target cable, and wherein the target radioisotope is positioned in the housing (within bores 135) ([0031], [0035]-[0037]), the method comprising:
coupling the drive cable with the target cable at a coupling interface (113, 114) ([0032]-[0033]); and
withdrawing the target radioisotope to a retracted position outside of the reactor core via the drive cable after coupling the drive cable with the target cable ([0037]). 

Allen does not appear to disclose measuring the radiation activity of the target radioisotope. 

Ceng similarly discloses (see Figs. 1, 3) a method for producing a target radioisotope (116) in a reactor core (102) (p. 1, para. 1) and further discloses measuring the radiation activity of the target radioisotope being produced with a radiation detector (302) after withdrawing the target radioisotope from the reactor core (p. 5, para. 16). Ceng further discloses reinserting the target radioisotope to an inserted position inside of the reactor core after measuring the radiation activity of the target radioisotope (5. 6, para. 16). Ceng further discloses measuring the target radioisotope to ensure the radiation activity meets the requirements (p. 7, para. 1). 

It would have been obvious to a POSA to modify the method of Allen to measure the radiation activity, as disclosed by Ceng, for the benefits thereof. Thus, modification of Allen’s method to determine whether the target radioisotopes meet the required radiation activity, as suggested by Ceng, would have been obvious to a POSA. 

Allen discloses decoupling the drive cable from the target cable at the coupling interface ([0032]-[0033]), but does not appear to disclose decoupling after inserting the target radioisotope into the reactor core.

Heinold similarly discloses (see Figs. 1-3) a method for producing a target radioisotope (250) in a reactor core (15) and further discloses decoupling a drive cable (1110b) from a target cable (1100a) after inserting the target radioisotope into the reactor core ([0034]-[0036]; see also claim 14). Heinold further discloses this allows for performing of simultaneous irradiation of irradiation targets and in-core detector runs ([0006], [0035]).

It would have been obvious to a POSA to further modify the method of Allen in view of the decoupling disclosures of Heinold for the benefits thereof. Thus, further modification of Allen’s method to permit multiple, simultaneous use of the nuclear reactor and penetration pathways, as suggested by Heinold, would have been obvious to a POSA. 

Regarding claim 32, Ceng further discloses wherein measuring the radiation activity of the target radioisotope with the radiation detector comprises measuring the radiation activity of the target isotope with the radiation detector during a reactor operating cycle (p. 3, para. 8; p. 4, para. 13; p. 5, para. 16). A POSA would have been motivated to combine Allen, Ceng, and Heinold for the reasons as discussed above with regards to claim 31. Modification of Allen to have provided the measurement during reactor operation, as suggested by Ceng, would have been obvious to a POSA.

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Ceng as applied to claims 8 and 27 above, further in view of US Publication No. 2021/0358647 (“Reese”).

Regarding claims 14 and 30, the modified Allen does not appear to disclose adjusting an operational parameter of the reactor core based on the measured or sensed radiation activity.

Reese similarly discloses (see Fig. 5) a method for producing a target radioisotope in a reactor core (502) ([0019]-[0020]) and further discloses adjusting an operational parameter of the reactor core based on a measured radiation activity ([0057], [0061]-[0063]). Reese further discloses this helps to optimize isotope production ([0069]). 

It would have been obvious to a POSA to further modify Allen’s method in view of the adjusting disclosed by Reese for the benefits thereof. Thus, further modification of Allen to maximize sample irradiation and optimize isotope production, as suggested by Reese, would have been obvious to a POSA. Nevertheless, reducing the power (i.e., adjusting an operational parameter) of a medical isotope-producing reactor after production completion would have been within the skill of the artisan. 

Claim 21, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Ceng as applied to claim 8 above, further in view of US Publication No. 2019/0108921 (“Heibel2019”) and Heinold.

Regarding claim 21, Allen discloses wherein coupling the drive cable with the target cable comprises coupling the drive cable with the target cable at a coupling interface (113, 114) ([0032]-[0033]), but does not appear to disclose the coupling interface is below a 10-path transfer. 

Heibel2019 (cited via IDS) similarly discloses (see Fig. 1) a method for producing a target radioisotope in a reactor core (14) ([0001]) and further discloses a 10-path transfer located above a seal table (20) and shielded area (18). Heibel2019 further discloses the 10-path transfer allows for various paths into various locations within the reactor core ([0021]).

It would have been obvious to a POSA to modify Allen to include a 10-path transfer, as disclosed by Heibel2019, for the benefits thereof. Thus, further modification of Allen to allow multiple paths to access different desired locations within the reactor core, as suggested by Heibel2019, would have been obvious to a POSA.

Heinold similarly discloses (see Fig. 2) a method for producing a target radioisotope (250) in a reactor core (15) of a reactor vessel (10) and further discloses a coupling interface (630) located between the reactor vessel and an access barrier/seal table (411). Heinold further discloses the access barrier/seal table 411 provides additional shielding ([0028]).

It would have been obvious to a POSA to locate the coupling interface of the further modified Allen as disclosed by Heinold for the benefits thereof. Further, Heinold discloses the coupling interface may be located at other points based on the reactor design ([0034]). Thus, further modification of Allen to provide additional containment and to utilize existing reactor designs, as suggested by Heinold, would have been obvious to a POSA. 

The further modified Allen would have a 10-path transfer located above a seal table and shielded area (Heibel2019, Fig. 1) and a coupling interface located between the seal table/shielded area and the reactor vessel (Heinold, Fig. 2). Therefore, the further modified Allen discloses the coupling interface located below a 10-path transfer. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Ceng as applied to claim 8 above, further in view of US Patent No. 3,787,697 (“Shields”).

Regarding claim 26, Ceng discloses a radiation detector (p. 5, para. 16), but does not appear to disclose the radiation detector comprises a platinum self-powered detector.

Shields discloses (see Fig. 1) a radiation detector comprising a platinum self-powered detector (Abstract). Shields further discloses the platinum self-powered detector simultaneously totally responds in a prompt manner to the intensities of neutron and gamma flux and produces a relatively high electrical current output in response to a flux intensity (2:35-48).

It would have been obvious to a POSA to use a platinum self-powered radiation detector, as disclosed by Shields, in the modified Allen for the benefits thereof. Thus, further modification of Allen to provide a high total prompt electrical current output, as suggested by Shields, would have been obvious to a POSA. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Ceng and Heinold as applied to claim 31 above, further in view of Reese.

Regarding claim 33, the modified Allen does not appear to disclose adjusting an operational parameter of the reactor core based on the measured or sensed radiation activity.

Reese similarly discloses (see Fig. 5) a method for producing a target radioisotope in a reactor core (502) ([0019]-[0020]) and further discloses adjusting an operational parameter of the reactor core based on a measured radiation activity ([0057], [0061]-[0063]). Reese further discloses this helps to optimize isotope production ([0069]). 

It would have been obvious to a POSA to further modify Allen’s method in view of the adjusting disclosures of Reese for the benefits thereof. Thus, further modification of Allen’s method to maximize sample irradiation and optimize isotope production, as suggested by Reese, would have been obvious to a POSA. Nevertheless, reducing the power (i.e., adjusting an operational parameter) of a medical isotope-producing reactor after production completion would have been within the skill of the artisan.

Objection to the Abstract
The Abstract is objected to because the phrase “The radiation detector configured to” appears to be missing at least one word. It is suggested that the phrase be amended to read “The radiation detector is configured to”. The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b). 

Objection to the Title
The Title is objected to because the elected invention is to a method. The following Title is suggested: “METHOD FOR PERIODICALLY MEASURING THE TOTAL GAMMA RADIATION ACTIVITY OF A TARGET RADIOISOTOPE BEING PRODUCED INSIDE A NUCLEAR REACTOR CORE”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643